REQUEST FOR TRANSFER
                 TO THE TEXAS DEPARTMENT OF
          CRIMINAL JUSTICE PENDING APPEAL

To the Judge of the Criminal District Court No. ' OQ of Harris County, Texas

           1. Request is hereby made for the undersigned petitioner to be                         //, '   Te**s
                transferred to the Texas Department of Criminal Justice                             ""JfZQic
                pending appeal of the case in which he/she was convicted herein.           ^Stq^

                Petitioner would show the Court that he/she was sentenced for a
                termof ten (10) years or less and that he/she has given notice of
                appeal in this case.

                Petitioner states that he/she understands that if the Court grants
                this request for transferto the Texas Departmentof Corrections
                pending the outcome of his appeal, he/she may not hereafter be
                released on bond pending his appeal, and that his/her sentence
                will be computed as if no appeal had been taken, if the appeal is


                                  Name ne: DsVTcl ChoipOnCXP)
                                   ._j*no. iqzi ^2q zrgSSta
                                  Cau                                                                ,
                                  Offense: fogXU^W fofabeCV, U/^K q fectd 1V UP^onn ffa aoy P^Aym.
                                  Term of Sentence: k Yeaf^TPTVT                             ^ -3


                                  Petitioner's Signature



                                  Witnessed by:



                                   —                             —            pbjcdim
                                  Date:                                 T,OURTOFAPP^
                                                                            -ON, TEXAS



                                                                                   .    v PBINE


                                                                      0LER>    -




LL-O54-(9/Q0)
\Q 1. prstreg Cojfr of h^oK
 - ,        , ive ,pag,t g%t •» for ifojffir




to_gqj^lbtoteS cWtojR-OTppr 6P
f (P\AHO?A riUbfiGlT^ H, Gar) -fM^H/^P
my ^ucat^-tnap£ am cyyr SCho£
       (fr-tfoc*? ,ofc Ch l/J&bfelr: P^no]
       tmr tn-fr^.vtefrrrsra-)rt¥/nh>"?i
   OiMLX (Qn^ar\ ao^Xvb.^PA- CjS»SE,
m>>y Strcy ISiH ^/MW: TqfJTXfp
                               5
q CWfl 1&o) 5urt -for my Ppwr oV

fajtgxl. ttojVtng Hot Cby uJaM^on my
SB w^<i^t. uJaSv lkf\r\Q} rkulh ZL
 %fiL^n jhg:;WrreTCsunty' Oaf                U£.
-to jy\T^ jo>ca <g .eqyArFSfon yn
 UinA l)\<^-vo qg T/rmrrr,7 drQ nbr
f&Ll&Jiina iwC H6i^ x               h£r£y      £
                         REQUEST FOR TRANSFER
                  TO THE TEXAS DEPARTMENT OF
         CRIMINAL JUSTICE PENDING APPEAL

To the Judge of the Criminal District Court No. jCkJ ofHarris County, Texas

          1. Request is hereby made for the undersigned petitioner to be                        jy^ ^ As
             transferred to the Texas Department of Criminal Justice                                "&*20l5
                  pending appeal of the case in which he/she was convicted herein.             ^ophsr
          2. Petitioner would show the Court that he/she was sentenced for a
                  term of ten (10) years or less and that he/she has given notice of
                  appeal in this case.

          3. Petitioner states that he/she understands that if the Court grants
                  this request for transferto the Texas Department of Corrections
                  pendingthe outcome of his appeal, he/she may not hereafter be
                  released on bond pending his appeal, and that his/her sentence
                  will be computed as if no appealhad been taken, if the appealis



                                         „«, Oftyld Chc\pOnaP|
                                     Name:
                                     Cau   -,eno. mziazq /iteraft                                    .
                                     Offense
                                     Term    of s^.yiiScfSZg                                                  J

                                     Petitioner's Signature



                                     Witnessed by:



                                                                                    WLP)"*
                                     Date:                                ^-"uWOF*^"
                                                                          u , -ON, TEXAS


                                                                                             PBINE
                                                                           C;   •




  LL-054-(9/00)
                                                                                                              m
   ——;———-   -   ——   -   —   ——   v—y°


 ~c^ ViKfir) jve paqtjggt tb for i^j


        nnc^r ±m fomp>mi ^n a£^g
£a£5^

                               ££m_±^e
awT gey niy^i^)aT^-^j^a^.^ ifi
tojgp TD-hn'£yKfrS cVfo^-O^praP

     CF-tfoc^ as, a iMehrfeK^s. o^m\
     tmr in^.teirrZKCartty ttS


a CWv\ Ifxai 5uTt -VeP my Cqht qV aamicQ


  ha^TTavinoQJ^raCS on^rAo n
                               CnjpdrY
 U/aM Vfoej-to go t^irrrr, 7 aro nor
             -ml W&, x o&&& her&,..
                             n bej^ nr£     £tz£
-fo Sonne, -forWrt X UJOU\    feOiV*


                                             m^
 r\ y&cf ooan^jjer fotr                •>na.U Semg
 ^1^- ~tim^n^Nftj uOy mjcwiY-T Vfc
     rt\£. X g(^oft\y n^¥f flQrt^ ft-
 HAR           .SHBHTFFS OFFICE JAIL
Name:                                                     HCSO                           U.S.POSTAGE»PITNEY BOWES
SPN:i                Ml
Steefc
         Houston, Texas 77002
                                                                                  *& gf™2 $000,48°
                                                                                         0001374179 JUN 02    2015




LtG^
                                Hoi/Sicni"K 17002
                                7 >'0023P20o£*
                                                 '.,ii./ii./.|i|i.i../i//i..i|..//ii»Wi/«i»'"i'iMW»/'//w///